       Case 20-00734            Doc 14        Filed 02/26/20 Entered 02/26/20 15:45:40                       Desc Main
                                                 Document Page 1 of 1

                                             United States Bankruptcy Court
                                         Northern District of Illinois, Eastern Division

IN RE: Donna L. Mead                                             )            Chapter 13
                                                                 )            Case No. 20 B 00734
         Debtor(s)                                               )            Judge Timothy A Barnes

                                                       Notice of Motion

     Donna L. Mead                                                            Debtor A ttorney: David M Siegel
     1413 W. 62nd St.                                                         via Clerk's ECF noticing procedures
     Chicago, IL 60636


                                                                              >   Dirksen Federal Building
On March 12, 2020 at 10:30 am, I will appear at the location listed to the    >   219 South Dearborn
right, and present this motion.                                               >   Courtroom 744
                                                                              >   Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
                                                                              /s/ MARILYN O. MARSHALL
methods indicated on or before Thursday, February 27, 2020.
                                                                              MARILYN O. MARSHALL, TRUSTEE

                                   Motion to Dismiss Case For Unreasonable Delay

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, as Debtor(s) failed to file the
required documents pursuant to 11 USC §521, §1307, §349, and Rule 3015, and in support thereof states the following:

1.   Debtor(s) filed for Chapter 13 on 01/10/2020.

2.   The debtor(s) have failed to commit all disposable income to the plan.

3. Debtor has failed to amend Schedule I to add the new employer.

4. Debtor has failed to provide proof of income.

5. Debtor has failed to amend Schedule J to correct household size.

6.   The debtor's failure to confirm a plan in a timely manner constitutes unreasonable delay.

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.


Office of the Chapter 13 Trustee                                              /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                            MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312) 431-1300
